Citation Nr: 0211633	
Decision Date: 09/09/02    Archive Date: 09/19/02

DOCKET NO.  98-18 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for a low back 
disability.  

(The issue of entitlement to service connection for a stomach 
disorder will be the topic of a separate decision).  


REPRESENTATION

Appellant represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel



INTRODUCTION

The veteran served on active duty from November 1967 to July 
1969.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a July 1998 rating decision of the New Orleans, 
Regional Office (RO) of the Department of Veteran's affairs 
(VA).  This issue now returns to the Board following 
completion of development made pursuant to its February 2000 
remand.  

The veteran requested a Travel Board hearing in his November 
1998 VA Form 9.  The hearing was scheduled for November 1999.  
However, the veteran failed to report to at that time.  

The Board is undertaking additional development on the issue 
of service connection for a stomach disorder pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  When it is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903.  (67 Fed. Reg. 3,099, 
3,105 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 20.903.)  
After giving the notice and reviewing your response to the 
notice, the Board will prepare a separate decision addressing 
these issues.


FINDINGS OF FACT

1.  Entitlement to service connection for a low back disorder 
was denied in a November 1970 rating decision; this denial 
was based on a finding that there was no objective clinical 
evidence of back disability at the time of the veteran's 
separation or at the initial postservice examination.  

2.  The veteran was notified of that determination by 
correspondence dated later that month.  

3.  A timely appeal was not initiated from the November 1970 
rating decision.  

4.  The veteran attempted to reopen his claim for service 
connection for a back disability in March 1998.  

5.  The evidence received into the record since the November 
1970 rating decision consists of VA and private reports of 
inpatient and outpatient treatment showing that the veteran 
had a herniated disc at L5-S1 requiring a hemilaminectomy 
with a diskectomy in 1995, and that currently, he has low 
back pain with radiation in to the left lower extremity.  

6.  The evidence received into the record since the November 
1970 rating decision, showing objective evidence of back 
disability, is so significant that it must be considered in 
order to fairly decide the merits of the veteran's claim.  


CONCLUSIONS OF LAW

1.  The November 1970 rating decision that denied entitlement 
to service connection for a low back disability is final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104, 20.1103 
(2001).  

2.  New and material evidence has been received to reopen the 
claim of service connection for a low back disability.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (effective prior to August 29, 2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

Service connection was denied for a back disorder in November 
1970.  The veteran was notified of that determination by a 
letter dated later that month.  The veteran did not submit a 
timely appeal from the November 1970 determination.  Thus, 
the November 1970 rating decision is final.  

Initially, the Board notes there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West Supp. 2001).  Among other things, 
this law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims (Court) in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096 
(2000);  see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  VA regulations have also been revised as a result of 
these changes.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) and is effective from November 9, 2000, except 
that the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 
38 C.F.R. § 3.159(c)(4)(iii) apply to any claim to reopen a 
finally decided claim received on or after August 29, 2001).

The Board notes that the VCAA states that nothing in section 
5103A "shall be construed to require the Secretary to reopen 
a claim that has been disallowed except when new and material 
evidence is presented or secured."  However, under the 
provisions of section 5103A(g) the Secretary has proposed to 
provide limited assistance to claimants trying to reopen 
finally decided claims.  See 66 Fed. Reg. 45,620.  As the 
appellant's claim to reopen was received prior to 
August 29, 2001, the Board finds the amendment to 38 C.F.R. 
§ 3.156(a) is inapplicable in this case and the claim must be 
considered based upon the law effective prior to that 
revision.

New and Material Evidence Claim Filed Prior to August 29, 
2001

VA law provides that despite the finality of the prior 
adverse decision a claim will be reopened and the former 
disposition reviewed if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (effective prior to August 29, 2001).  

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(effective prior to August 29, 2001).

The Court has held that VA must reopen a claim when "new and 
material evidence" is presented or secured with respect to a 
previously and finally disallowed claim.  Stanton v. Brown, 
5 Vet. App. 563, 566 (1993).  The standards regarding the 
issue of finality have been reviewed and upheld.  Reyes v. 
Brown, 7 Vet. App. 113 (1994).

The United States Court of Appeals (Federal Circuit Court) 
overruled a holding in Colvin v. Derwinski, 1 Vet. App. 171 
(1991), which limited the reopening of previously denied 
claims based upon "a reasonable possibility that the new 
evidence, when viewed in the context of all the evidence, 
both new and old, would change the outcome."  See Hodge v. 
West, 155 F. 3d 1356 (Fed. Cir. 1998).

Subsequently, the Court held that with regard to petitions to 
reopen previously and finally disallowed claims VA must 
conduct a three-part analysis, first, whether evidence 
submitted is "new and material" under 38 C.F.R. § 3.156(a), 
second, if it finds the evidence is "new and material" 
immediately upon reopening it must determine whether the 
claim is well grounded, based upon all of the evidence, 
presuming its credibility, and third, if the claim is well 
grounded to proceed to the merits, but only after ensuring 
that the duty to assist had been fulfilled.  Elkins v. West, 
12 Vet. App. 209 (1999) (en banc).  However, as noted above, 
on November 9, 2000, the President signed into law the VCAA 
which eliminated the requirement of a well-grounded claim.  

With respect to the issue of materiality, the Court has held 
that the newly presented evidence need not be probative of 
all the elements required to award the claim but that the 
evidence must tend to prove the merits of the claim as to 
each essential element that was a specified basis for the 
last final disallowance of the claim.  Evans v. Brown, 9 Vet. 
App. 273, 284 (1996) (citing Caluza v. Brown, 7 Vet. App. 
498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996) (table)).

The Federal Circuit Court has held that evidence that is 
merely cumulative of other evidence in the record cannot be 
new and material even if that evidence had not been 
previously presented to the Board.  Anglin v. West, 203 F.3d 
1343 (2000).  

Evidence Received Prior to November 1970 

Service medical records show that in May 1969, the veteran 
complained of back pain in the lumbar region for the previous 
few months.  He presented no history of injury.  The clinical 
impression was low back strain.  The medical examination for 
separation from active service was negative for complaints of 
findings of back disability.  The spine was evaluated as 
normal on clinical evaluation.  

The report of the initial VA examination, conducted in August 
1970, shows that the veteran presented a history of injury to 
his back in Vietnam in 1968 when he fell from a cliff.  The 
veteran reported that he remained on active duty for 4 months 
after his injury and that at the time of his separation, he 
was in pain.  He stated that since that time, he has had 
intermittent pain.  Objective evaluation revealed a normal 
back examination.  Thus, the primary reason for the original 
denial of service connection was the absence of current 
disability.  Objective evidence of back disability was not 
shown at the time of the medical examination for separation 
or at the initial VA examination.  

Evidence Received Since November 1970 

The evidence received into the record since the November 1970 
rating decision includes reports of private treatment, dated 
from July 1971, that show that the veteran reported having 
point-like, non-radiating lumbosacral back pain.  X-ray 
examination, conducted in August 1971 revealed normal 
findings.  This evidence is new, inasmuch as it was not 
previously of record.  However, it is not relevant and 
probative.  Instead, the evidence is cumulative in nature as 
it, like the evidence previously of record shows no objective 
evidence of current disability.  

Also received are VA inpatient and outpatient reports from 
June 1995, showing ongoing evaluation and treatment for a 
back disability.  These records show that the veteran was 
found to have S1 radiculopathy with associated radicular back 
pain into the left lower extremity.  In August 1995 the 
veteran underwent an L5-S1 hemilaminectomy with diskectomy 
for low back pain, left lower extremity radiculopathy and a 
herniated L5-S1 lumbar disc.  

Other VA reports and reports of private treatment from 
Stanocola Medical Clinic show that the veteran has been 
provided treatment for low back pain that radiates into the 
left lower extremity.  The diagnosis of L-sided sciatica is 
reflected in these records.  

This evidence is new, as it was not previously of record.  In 
addition, it is relevant and probative to the issue at hand.  
In particular, these reports show objective evidence of 
current disability.  

The Board finds that the evidence received into the record 
since the November 1970 rating decision satisfies the 
deficiency found in the prior denial of service connection.  
Thus, this evidence is so significant that it must be viewed 
in the context of the other evidence in order to reach a fair 
determination on the merits of the veteran's claim.  See 
§38 C.F.R. § 3.156(a) (effective prior to August 29, 2001).  
As "new and material" evidence has been received, the claim 
is reopened.  

The Board will now undertake additional development on the 
issue of service connection for a low back disability 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  
When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 20.903).  After giving the notice and reviewing your 
response to the notice, the Board will prepare a separate 
decision addressing the service connection issue.


ORDER

New and material evidence has been received to reopen the 
claim for service connection for a low back disability.  To 
this extent, the appeal is granted.  



		
	A. BRYANT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

